DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2018/0108940).
As to claims 1 and 2, Kwon discloses a cathode active material ([0009], [0012] and discussed throughout) for a lithium secondary battery ([0009], [0012] and discussed throughout), comprising: a lithium metal oxide particle having a form of secondary particle in which a plurality of primary particles are aggregated (figure 1, [0013] and discussed throughout), wherein the primary particles include a particle having a rod-type shape (figure 1, [0013] and discussed throughout), and the lithium metal oxide particle is represented by Chemical Formula 1;
LixM1aM2bM3cOy   [Chemical Formula 1]
wherein in Chemical Formula, M1, M2 and M3 represents a first metal, a second metal and a third metal, respectively, and are selected from a group consisting of Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga and B, 0<x≤1.1, 2≤y≤2.02, 0.8≤a≤0.9, 0.01≤b≤0.2, 0.04≤c≤0.2, 0.075≤c/(a+c)≤0.115 (claim 2, 0.090≤c/(a+c)≤0.111), and a+b+c=1 (figure 1, [0045]-[0047], the core and shell can be included or not included and would still read on the instant claimed invention, also discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 3, Kwon discloses wherein, at least one of the first metal, the second metal and the third metal includes a concentration gradient region between a central portion of the lithium metal oxide particle and a surface of the lithium metal oxide particle ([0049], and discussed throughout). 
As to claim 4, Kwon discloses wherein, the first metal includes a decreasing concentration gradient region between a central portion of the lithium metal oxide particle and a surface of the lithium metal oxide particle, and the second metal includes an increasing concentration gradient region between the central portion of the lithium metal oxide particle and the surface of the lithium metal oxide particle ([0049] and discussed throughout).
As to claim 5, Kwon discloses wherein, the third metal has a constant concentration from the central portion of the lithium metal oxide particle to the surface of the lithium metal oxide particle ([0049] and discussed throughout). 
As to claim 6, Kwon discloses wherein, the first metal is Ni the second metal is Mn and the third metal is Co ([0045]-[0047] and discussed throughout). 
As to claim 7, Kwon discloses wherein, an average diameter (D50) of the lithium metal oxide particle is in a range from 3 μm to 25 μm ([0041], [0050], [0058] and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
As to claim 8, Kwon discloses wherein, he lithium metal oxide particle includes a dopant or a coating containing at least one element selected from a group consisting of Al, Ti, Ba, Zr, Si, B, Mg and P (figure 1, [0052] and discussed throughout). 
As to claim 9, Kwon discloses wherein, a long-axis of the particle having a rod-type shape is oriented in a direction from a central portion of the lithium metal oxide particle to a surface of the lithium metal oxide particle (figure 1, [0043] and discussed throughout). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724